Ryland, Judge,
delivered the opinion of the court.
The defendant was indicted for selling spirituous liquors without license ; he appeared and pleaded not guilty. A trial was had, and, under an instruction from the court, the jury found the defendant not guilty.
*684The circuit attorney objected to the instruction, and after verdict, moved to set the same aside, and grant a new trial for the erroneous and illegal instruction. The court overruled the motion, and the State brings the case here by writ of error.
The defendant having been found not guilty by a jury, this must end the matter. The verdict of acquittal is a protection against any further proceedings, and this court will not interfere in such cases. See the case of the State v. Spear, 6 Mo. Rep. 644. Let the judgment be affirmed,
the other judges concurring.